DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8, 10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sant et al. (US 2018/0091952).
Regarding claim 1, Sant teaches a method for localization within an environment, comprising: determining a topology estimate of a plurality of nodes located in a dynamic indoor environment, based on distances measured between the plurality of nodes (i.e., Various embodiments of the present disclosure may be useful in performing precise indoor localization and tracking of electronic devices. By way of example, a method includes locating and tracking, via a first wireless electronic device, a plurality of other wireless electronic devices within an indoor environment [0008]); generating rigid k-core sub-graphs of the topology estimate to determine relative localizations of the plurality of nodes (i.e., performing precise indoor localization and tracking of one or more wireless electronic devices (e.g., within an indoor environment). The system may include a precise indoor localization algorithm (PILA) that may be executed by one or more processors of an electronic device to generate a radio frequency (RF) map of a number of wireless electronic devices (e.g., which may be referred to herein as “nodes” of the RF map) within an indoor environment to determine the precise physical location of the wireless electronic devices within an indoor environment [0035], [0058]-[0059]); transforming relative localizations into absolute localizations to generate a map of positions of the plurality of nodes within the environment (i.e., generating maps as part of precise indoor localization and tracking techniques [0059]-[0060]); and deploying a feature of the map to a device in the environment (i.e., the node 92 (e.g., “Reference Node”) may represent, for example, the electronic device 10 that may be used to generate one or more RF maps (e.g., radio maps) as part of the precise indoor localization and tracking techniques (e.g., indoor localization and tracking of nodes 82, 84, 86, 88, and 90) described herein [0058]-[0059], respective location of nodes within indoor environment [0060]).  
Regarding claim 2, Sant teaches determining the feature of the map by determining a path through the environment using a history of the absolute localizations over time ([0060], [0081], [0090]).  
Regarding claim 3, Sant teaches determining the feature of the map by determining a location of one of the plurality of nodes within the environment (i.e., determine the precise location of nodes within indoor environment [0035]).  
Regarding claim 5, Sant teaches determining the feature of the map by identifying a location of a hazard in the environment (i.e., locate and track via electronic device [0008]).  
Regarding claim 6, Sant teaches determining the topology estimate includes determining a vertical location value for each node (i.e., determine the actual location of the nodes 1, 2, and 5 by correcting and adjusting for “front-back” ambiguity and “flip-node” ambiguity, and process to identify stationary versus moving nodes [0083]-[0044]).  
Regarding claim 8, Sant teaches transforming the relative localizations into absolute localizations includes orienting the relative localizations relative to a global axis by determining a translation, a rotation, and a flip operation (i.e., determine the actual location of the nodes 1, 2, and 5 by correcting and adjusting for “front-back” ambiguity and “flip-node” ambiguity, and process to identify stationary versus moving nodes [0083]-[0044]).  
Regarding claim 10, Sant teaches measuring the distances between the plurality of nodes based on links' contribution to topology estimation, a multipath nature of the links, and a mobility of the nodes involved in the links ([0036], [0073]-[0074]).  
Regarding claim 12, Sant teaches a system for localization within an environment, comprising: a hardware processor (fig. 1); and a memory that stores a computer program product (fig. 1), which, when executed by the hardware processor, causes, the hardware processor to: determine a topology estimate of a plurality of nodes located in a dynamic indoor environment, based on distances measured between the plurality of nodes (i.e., Various embodiments of the present disclosure may be useful in performing precise indoor localization and tracking of electronic devices. By way of example, a method includes locating and tracking, via a first wireless electronic device, a plurality of other wireless electronic devices within an indoor environment [0008]); generate rigid k-core sub-graphs of the topology estimate to determine relative localizations of the plurality of nodes (i.e., performing precise indoor localization and tracking of one or more wireless electronic devices (e.g., within an indoor environment). The system may include a precise indoor localization algorithm (PILA) that may be executed by one or more processors of an electronic device to generate a radio frequency (RF) map of a number of wireless electronic devices (e.g., which may be referred to herein as “nodes” of the RF map) within an indoor environment to determine the precise physical location of the wireless electronic devices within an indoor environment [0035], [0058]-[0059]); transform relative localizations into absolute localizations to generate a map of positions of the plurality of nodes within the environment (i.e., generating maps as part of precise indoor localization and tracking techniques [0059]-[0060]); and deploy a feature of the map to a device in the environment (i.e., the node 92 (e.g., “Reference Node”) may represent, for example, the electronic device 10 that may be used to generate one or more RF maps (e.g., radio maps) as part of the precise indoor localization and tracking techniques (e.g., indoor localization and tracking of nodes 82, 84, 86, 88, and 90) described herein [0058]-[0059], respective location of nodes within indoor environment [0060]).  
Regarding claim 13, Sant teaches determine the feature of the map by determining a path through the environment using a history of the absolute localizations over time ([0060], [0081], [0090]).  
Regarding claim 14, Sant teaches determine the feature of the map by determining a location of one of the plurality of nodes within the environment (i.e., determine the precise location of nodes within indoor environment [0035]).  
Regarding claim 16, Sant teaches determining the feature of the map by identifying a location of a hazard in the environment (i.e., locate and track via electronic device [0008], [0057]).  
Regarding claim 17, Sant teaches determining the topology estimate includes determining a vertical location value for each node (i.e., determine the actual location of the nodes 1, 2, and 5 by correcting and adjusting for “front-back” ambiguity and “flip-node” ambiguity, and process to identify stationary versus moving nodes [0083]-[0044]).  
Regarding claim 19, Sant teaches transform the relative localizations into absolute localizations includes orienting the relative localizations relative to a global axis by determining a translation, a rotation, and a flip operation (i.e., determine the actual location of the nodes 1, 2, and 5 by correcting and adjusting for “front-back” ambiguity and “flip-node” ambiguity, and process to identify stationary versus moving nodes [0083]-[0044]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US 2018/0091952) in view of Eyler et al. (US 2019/0017839).
Regarding claims 4, 15, Sant teaches location of nodes in inside and outside environment. Sant does not specifically teach determining the feature of the map by determining a shared alternate reality/virtual reality (AR/VR) overlay of the environment that is shared between the plurality of nodes.  
However, the preceding limitation is known in the art of communications. Eyler teaches a system to enable a user to share an augmented reality or virtual environment with another user ([abstr.). the augmented reality transportation system enables the passenger and/or the driver to share the augmented reality environment with others. In other words, the augmented reality transportation system provides an option to the passenger to share (e.g., transmit, stream, or otherwise relay) the augmented reality environment that the passenger views by way of the augmented reality environment, including the generated virtual objects for the ideal pickup location, drop-off location, or other features ([0043]-[0044]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Eyler within the system of Sant in order to  transmits a presentation of the augmented reality environment to an augmented reality device associated with the second passenger, whereby the second passenger can view the augmented reality environment of the first passenger.
Claims 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sant et al. (US 2018/0091952) in view of Manges (US 2015/0365792).
Regarding claims 7, 18, Sant teaches all the limitations above except determining the vertical location value for each node uses a tracking beacon on an unmanned aerial vehicle (UAV). 
However, the preceding limitation is known in the art of communications. Manges teaches the UAV 604 tracks and follows the user 620 by tracking a beacon or radio frequency identification (RFID) device, depicted as a bracelet 622. Alternatively or in addition, the unmanned system can acquire and track the user 620 using sensors such as infrared sensors (IR), electro-optical (EO) sensors and radar as well as other video sources 624. The UAV 602 can be deployed to perform tasks such as physical security, crowd control and public safety, intelligence, surveillance, reconnaissance and other law enforcement tasks etc., under the direction of the command center 618 ([0079]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Manges within the system of Sant in order to build a communication system that can provide service in areas not served by traditional network internet access or high speed data links such as in remote areas during an emergency situation following a natural or manmade disaster or by the lack of infrastructure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 10, 11, 12, 20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, and 9 of copending Application No. 17/000,251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 17/000,251
US 17/214,188
1. A method for infrastructure-free, radio-frequency (RF) tracking of a plurality of mobile nodes in a dynamic indoor environment comprising: providing each individual one of the plurality of nodes located in the infrastructure-free, dynamic indoor environment with a radio tag; determining a topology estimate of the plurality of nodes; determining relative localizations of the plurality of nodes by generating rigid k-core sub-graphs of the topology estimate; transforming the relative localizations into absolute localizations; and outputting indicia of the absolute locations. 
1. A method for localization within an environment, comprising: determining a topology estimate of a plurality of nodes located in a dynamic indoor environment, based on distances measured between the plurality of nodes; generating rigid k-core sub-graphs of the topology estimate to determine relative localizations of the plurality of nodes; transforming relative localizations into absolute localizations to generate a map of positions of the plurality of nodes within the environment; and deploying a feature of the map to a device in the environment. 
2. The method of claim 1 wherein the topology estimate is determined from critical links that contribute to the topology's localization accuracy and vary spatio-temporally. 
10. The method of claim 1, further measuring the distances between the plurality of nodes based on links' contribution to topology estimation, a multipath nature of the links, and a mobility of the nodes involved in the links. 
4. The method of claim 3 wherein the three dimensions of information include mobility of nodes in the link, certainty of range estimates inferred from channel impulse response measurement, and link contribution to topology geometry in creating sub-graph producing increased localization accuracy. 
10. The method of claim 1, further measuring the distances between the plurality of nodes based on links' contribution to topology estimation, a multipath nature of the links, and a mobility of the nodes involved in the links. 
8. The method of claim 7 wherein the relative localizations of the plurality of nodes is determined from the rigid k-core sub-graphs by applying an Euclidean distance matrices (EDM) technique to the sub-graphs. 
9. The method of claim 1, wherein the relative localizations of the plurality of nodes are determined from the rigid k-core sub-graphs by applying multi-dimensional scaling on the Euclidean distance matrices (EDM) of the sub-graphs. 
9. The method of claim 8 further comprising determining relative localizations of any remaining nodes any remaining nodes from their range data, physical connectivity and IMU heading data. 
11. The method of claim 1, wherein transforming the relative localizations into absolute localizations includes orienting the relative localizations using inertial sensor heading information from the nodes and embedding the topology on a map of the environment. 

Claims 12-14, 16-17, and 19 is the system of the rejected claims above


Claims 2-8, 13-19  are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of co-pending Application No. 17/000,251 in view of Sant, Eyler and Manges.
As per claims 2-8 and 13-19, the co-pending application teaches all the limitations above except the limitation of claims 2-8 and 13-19. However, the limitation of recited claims 2-8 and 13-19 are known in the art of communications. Anyone of ordinary skill in the art could easily implement the teachings of the cited references above within the co-pending application in order to drive at the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 9, 11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643